Case 18-13296-mdc   Doc   Filed 10/05/20 Entered 10/05/20 14:51:55   Desc Main
                          Document      Page 1 of 5
Case 18-13296-mdc   Doc   Filed 10/05/20 Entered 10/05/20 14:51:55   Desc Main
                          Document      Page 2 of 5
Case 18-13296-mdc   Doc   Filed 10/05/20 Entered 10/05/20 14:51:55   Desc Main
                          Document      Page 3 of 5


                               October 5, 2020




                                      Claude Kamgna
                                      Claude Kamgna
                                      email:ckamgna@rascrane.com
Case 18-13296-mdc   Doc   Filed 10/05/20 Entered 10/05/20 14:51:55   Desc Main
                          Document      Page 4 of 5
Case 18-13296-mdc   Doc   Filed 10/05/20 Entered 10/05/20 14:51:55   Desc Main
                          Document      Page 5 of 5
